Title: To Thomas Jefferson from Samuel Huntington, 8 February 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia February 8. 1781.

Your Excellency will receive enclosed, two important Acts of Congress of the 3d and 7th Instant,
Recommending to the several States as indispensably necessary,  that they vest a Power in Congress to levy for the Use of the United States, a Duty of five per cent, ad Valorem at the Time and Place of Importation, upon all Goods, Wares and Merchandize of foreign Growth and Manufacture which may be imported in to any of the said States from any foreign Port, Island or Plantation after the first Day of May, 1781, except Arms &c. as therein expressed. Also a like Duty on all Prizes and Prize Goods.
The Monies arising from the said Duties to be appropriated to the Discharge of the Principal and Interest of the Debts already contracted, or which may be contracted on the Faith of the United States for supporting the present War, and the Duties continued until the said Debts are finally discharged.
You will observe from the Tenor of the Resolves that if any one or more of the States immediately pass a Law vesting in Congress the Powers requested, it cannot take Effect or operate to any Purpose until all the States that are not prevented by the Events of the War, shall have passed similar Laws. That is, at present, all the States except South Carolina and Georgia, and when all the other States have passed the necessary Laws, the Monies arising from the Duties are to be applied to their Benefit, exclusive of the remaining States, unless such States shall pass similar Laws the first Session after the Events of the War will admit of the assembling their Legislatures: and Congress have not the least Doubt of their Compliance as soon as Circumstances shall put it in their Power.
The Necessity of the Debts and Imposts being raised under one general and uniform Direction, is an Idea that will readily suggest itself.
I am specially directed to urge the Necessity of immediately calling the Assembly, if not already convened, for the Purpose of vesting Congress with the Powers mentioned in the enclosed resolutions.
Although it may be improbable any Person not particularly acquainted with the daily Business in Congress should have an adequate Conception of the Difficulties and Embarrassments that arise for Want of some certain and permanent Fund to support the national Credit, yet I doubt not, the Wisdom Knowledge and Penetration of the respective Legislatures will view those Embarrassments as very great.
It ought to be remembred that Loans are not to be obtained without some permanent Fund established at least to pay the annual Interest punctually.
That, in the present State of our Finances, the Army must be in  a great Measure immediately supported by the States separately, in a precarious Manner and perhaps very unequally; and a Train of Embarrassments too obvious to need Enumeration, must ensue which have already been felt in a Degree and must greatly increase.
I have only to add that it will be of Importance to transmit to Congress the A[cts that] may be passed in Consequence of the enclosed R[esolves] as soon as possible.
I have the Honor to be with every Sentiment of Esteem & Respect your Excellency’s most obedient & most humble servant,

Sam. Huntington President


P.S. I have been honourd with your Excellency’s dispatches of January 10th: 15th: 17th: and 18th also of the 25th of Decemr.

